Hill, C. J., (after stating the facts.) The Supreme Court of South Carolina, in the case of Lewis v. Western Union Tel. Co., 35 S. E. 556, took the same position in regard to mental pain and anguish that this court took in Peay v. Western Union Tel. Co., 64 Ark. 538. Thereafter, the Legislature of South Carolina (as did the Legislature of Arkansas) passed a statute making mental anguish a recoverable element. The South Carolina statute is practically, the same as the Arkansas statute. In Capers v. Western Union Tel. Co., 50 S. E. 537, the South Carolina court said: “When the statute was passed, wherever in text book or judicial utterance ‘mental anguish’ was recognized as a ground of action against a telegraph company, the term was limited to apply to social and personal matters, and not extended to business affairs. This was the scope and limitation of the legal -meaning of the term, and there is the strongest presumption that the General Assembly intended the term to ¡have the -same -meaning and limitation in this State.” This court recently held that while it was not bound to adopt the mental anguish doctrine that prevailed in any one State, nor accept inconsistencies in the judicial construction-of that doctrine, yet it must turn to the courts of the States where that doctrine has prevailed -by judicial construction in order to determine the full force and effect of the statute establishing that doctrine in this State. Western Union Tel. Co. v. Hollingsworth, ante, p. 39. A few cases from the States where the mental anguish element of damages prevails will illustrate its inapplicability to the facts here. In North' Carolina a message from mother to son directing him to “come at once” was delayed in transmission, so that the son missed the first train that would have- carried him to his mother, and he walked nine miles, and was yery uneasy and worried about her condition. The court said: “His mother was not dead, nor at the point of death. He knew that because her name was signed to 'the dispatch. It was his own misapprehension which caused him any uneasiness, and not the negligence and delay of the defendant. He was not deprived by such delay of the opportunity of seeing his mother, who, indeed, is still alive. * * * But, if the plaintiff suffered any mental anguish in this case, it was not caused by the negligence of the defendant.” Bowers v. Western Union Tel. Co., 47 S. E. 597, 135 N. C. 504. The Texas court held, where there was a negligent failure to deliver a message correctly, whereby a student lost a position for which he was negotiating, that a failure of the student to receive benefit from his studies because of worry over the loss of the position was too remote to properly form an element of recovery. Western Union Tel. Co. v. Partlow, 71 S. W. 584. In Western Union Tel. Co. v. Reed, 84 S. W. 296, the plaintiff was worried and nervous because she did not know whether the funeral of her sister was postponed, owing to negligent failure to deliver a telegram. She was not deprived of the privilege of attending the funeral, in fact did attend it; but the anxiety she experienced was from uncertainty as to whether she could attend it. This annoyance and worry was held not to be mental anguish within the meaning of that term. A mother sued a telegraph company for negligently failing to transmit money to her son, an inexperienced youth in a distant State, and alleged mental anguish over the son’s embarrassing situation there without money. The court said: “The fact that a loving mother, in the dark hours of midnight, may conjure up a thousand forebodings of evil to her distant boy, while he is in no real danger even of losing a single hour’s repose, may furnish trouble enough to her; yet it gives no solid basis for damages in a practical business transaction.” Ricketts v. Western Union Tel. Co., 30 S. W. 1105. The inexperienced son who- did not receive the money his mother sent suffered mortification and distress of mind owing to his inability to pay his board in a strange place, causing him, as he thought', to be looked on with suspicion. The court held there could be no recovery for his wounded sensibility. De Voegler v. Western Union Tel. Co., 30 S. W. 1107. Mental suffering over supposititious or imaginary conditions is not a recoverable element. Western Union Tel. Co. v. Hollingsworth, ante, p. 39; Jones on Tel. Companies, § 579; 3 Sutherland on Damages, 975. Illustrations could be 'multiplied, but these are sufficient to show that anguish over imaginary situations, worry and anxiety over business matters, inconvenience and annoyance over the ordinary affairs of life, do not amount to mental anguish as a recoverable element of damage. Such' element is limited to social and personal matters, as contradistinguished from business transactions, and contemplates suffering in mind over the real ills, sorrows and griefs of life, and such suffering as would reasonably be contemplated to flow from the failure to acquaint the person with the tidings sought to be conveyed. The application of these principles here shows that it was error to submit mental pain and suffering as a recoverable element. The plaintiff would be entitled to recover nominal damages in any event, and such actual damages as he might show directly flowed from the failure to promptly deliver the message, and as to what damages would be proximately resultant from such failure the following cases may be profitably consulted: Western Union Tel. Co. v. Smith, 13 S. W. 169; Yazoo, etc., Ry. Co. v. Foster, 23 So. 581; Stafford v. Western Union Tel. Co., 73 Fed. 273. Reversed and remanded.